 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    TAURUS A. BAKER,                                   No. 1:19-cv-00285-SKO (HC)
12                       Petitioner,
13            v.                                         ORDER TRANSFERRING CASE TO
                                                         THE SACRAMENTO DIVISION OF
14    JOE A. LIZARRAGA,                                  THE UNITED STATES DISTRICT
                                                         COURT FOR THE EASTERN
15                       Respondent.                     DISTRICT OF CALIFORNIA
16

17          Petitioner, Taurus A. Baker, a state prisoner proceeding pro se, filed a habeas corpus action
18
     pursuant to 28 U.S.C. ' 2254 on March 1, 2019, in this court.               Petitioner is challenging
19
     constitutional violations related to his trial in Sacramento, California.
20
            Venue for a habeas action is proper in either the district of confinement or the district of
21
     conviction. 38 U.S.C. § 2241 (d). In a state with multiple federal districts, the District Court of the
22

23   district in which a petitioner is confined may, in its discretion, transfer a petition concerning

24   conviction and sentencing to the district in which the petitioner was convicted and sentenced. Such
25   transfer generally furthers judicial economy since the witnesses and documentation are present in
26
     the district of conviction and sentencing.
27

28
                                                         1
 1            Accordingly, the Court hereby ORDERS that this case be TRANSFERRED to the
 2   Sacramento Division of the United States District Court for the Eastern District of California.
 3

 4
     IT IS SO ORDERED.
 5

 6
     Dated:     March 5, 2019                                    /s/   Sheila K. Oberto                .
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
